Citation Nr: 1717543	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to as secondary to service-connected shortening of the right leg.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a left hip disorder, to include as secondary to shortening of the right leg.

11.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

12.  Entitlement to service connection for irregular heartbeats/ heart palpitations, to include as due to herbicide exposure.

13.  Entitlement to service connection for macular hemorrhage of the right eye, to include as secondary to hypertension.

14.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

15.  Entitlement to an increased initial rating for a right ankle disability, currently evaluated as 10 percent disabling from June 26, 2008, to September 1, 2014, and as 20 percent disabling from September 2, 2014.

16.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969 in the United States Army.  He is a recipient of the Purple Heart Medal and Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007, March 2009, April 2010, January 2012, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Board remanded the application to reopen claims for service connection for a left knee disorder, a right knee disorder, and a cervical spine disorder; claims for service connection for right ear hearing loss and tinnitus; and claims for increased ratings for lumbar spine and right ankle disabilities.  In an August 2014 decision, the Board remanded the foregoing claims as well as claims for service connection for a left hip disorder, a right shoulder disorder, and an increased rating for a right hip disability.  The case has since been returned to the Board for further appellate review.

In a February 2017 rating decision, the RO assigned a higher 20 percent rating for the Veteran's service-connected right ankle disability effective from September 2, 2014.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the February 2017 rating decision, the RO also granted service connection for left ankle arthritis.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In a recent March 2017 rating decision, the RO denied service connection for left eye vitreous floaters, pseudoexfoliation syndrome, and nuclear sclerosis.  In April 2017, the Veteran filed a Notice of Disagreement (NOD) with that decision; however, the RO has not yet issued a Statement of the Case (SOC) or certified this issue to the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for a right knee disorder, hypertension, right ear hearing loss, tinnitus, right shoulder disorder, and a left hip disorder, and to increased ratings for right hip, lumbar spine, and right ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied the Veteran's claim of service connection for a right knee disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the November 1989 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.  

3.  In an April 2000 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a left knee disorder.  The Veteran initiated an appeal and a SOC was issued; however, he did not file a timely Substantive Appeal.  

4.  The evidence associated with the claims file since the May 2001 SOC, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, and does not raise a reasonable possibility of substantiating the claim.

5.  In a March 1999 rating decision, the RO denied the Veteran's claim of service connection for a cervical spine disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

6.  The evidence associated with the claims file since the March 1999 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder, and does not raise a reasonable possibility of substantiating the claim.

7.  In a July 2000 decision, the Board denied the Veteran's claim of service connection for hypertension.  

8.  The evidence received since the July 2000 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  

9.  The Veteran does not have ischemic heart disease.

10.  The Veteran's irregular heartbeats/ palpitations have not resulted in disability.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision that denied the Veteran's claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2000 rating decision that denied an application to reopen a claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

4.  The criteria for reopening a previously denied claim of service connection for a left knee disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The March 1999 rating decision that denied a claim of service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

6.  The criteria for reopening a previously denied claim of service connection for a cervical spine disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The July 2000 Board decision that denied the Veteran's claim of service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

8.  New and material evidence has been received sufficient to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).

10.  The criteria for service connection for irregular heartbeats/palpitations have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in September 2006, May 2007, July 2008, February 2009, March 2010, May 2010, May 2012, August 2013, and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the applications to reopen the claims of service connection for a left knee disorder and cervical spine disorder, as explained below, no "new and material" evidence has been found.  Therefore, any duty to provide a VA examination or obtain a medical opinion has not been triggered.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his ischemic heart disease and irregular heartbeat claims.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained below, the evidence does not indicate that the Veteran's has ischemic heart disease or the persistent or recurrent symptoms of ischemic heart disease that may be associated with his service.  See McLendon, 20 Vet.App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicates" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Furthermore, the evidence does not indicate that the Veteran has chronic irregular heartbeats that result in disability, i.e., impairment of earning capacity.  Accordingly, the Board finds that a VA examination for these issues is not warranted.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Claims to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


A.  Right Knee Disorder

In November 1989, the RO denied the Veteran's claim of service connection for a right knee disorder, finding that there was no evidence of a chronic disability.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the November 1989 decision, the Veteran's service treatment records showed that he sustained a gunshot wound to the right thigh with an open communicated fracture of the femur with no artery or nerve involvement.  The records were unremarkable for any complaints, treatment, or diagnoses specific to the right knee.  After service, an October 1989 x-ray of the right knee was normal.  

The evidence received after the November 1989 rating decision includes a March 2006 VA x-ray of the right knee showing degenerative joint disease.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence indicates a current diagnosis of degenerative joint disease.  Therefore, it addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 


B.  Left Knee

The Veteran's application to reopen a claim of service connection for a left knee disorder was most recently denied in an April 2000 rating decision.  The RO found that the weight of the evidence indicated that the Veteran's left knee disorder was not incurred in or aggravated during service.  The Veteran initiated an appeal and a SOC was issued in May 2001; however, he did not file a timely Substantive Appeal.  Therefore, the April 2000 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the May 2001 SOC, the Veteran's service treatment records indicated that he injured his left knee in high school, prior to service.  See October 1966 Report of Medical History.  In a September 1966 letter, a private physician noted that the Veteran sustained a tear of the medial cartilage of the left knee in 1960.  An October 1966 x-ray at induction showed mild irregularity of femoral condyles and mild spur formation.  The report of the induction examination noted that the lower extremities appeared normal except for a scar on the left knee.  In August 1967, during Officer Candidate Training (OCS), the Veteran complained of occasional left knee pain with physical activity.  There was no locking or grating by history.  On examination, the physician noted that there was minimal instability medially and that the knee otherwise had good stability.  The Veteran was referred to the orthopedic clinic.  It was noted that the examination of the knee was negative and that the joint was normal and not unstable.  In October 1968, the Veteran complained of persistent pain and weakness in his left knee.  On examination, there were no abnormalities except for mild sensitivity and crepitation beneath the patella.  The diagnosis was mild chondromalacia patella.  In February 1969, it was noted that the Veteran had torn cartilage of the left knee with chondromalacia prior to service and that he continued to have occasional pain.  

After service, a September 1970 VA examination was normal except for residuals of the gunshot wound to the right thigh.  An April 1989 VA medical certificate noted that an x-ray showed degenerative arthritis of the left knee.  The Veteran reported that he had injured his left knee in high school playing football and reinjured it in July 1967.  He stated that his left knee had been hurting for three to four years.  In an August 1990 letter, a private physician indicated that the Veteran developed severe degenerative arthritis of the left knee as a result of a football injury prior to service.  

In a December 1998 letter, a private physician opined that the Veteran's left knee problem was "most likely due to an injury to the knee sustained at OCS in 1967."  The physician did not provide any rationale for his conclusion and did not address the prior football injury.

The evidence received since the May 2001 SOC shows that the Veteran continued to complain of left knee problems; however, the evidence does not show any relationship between a left knee disorder and his military service.  Thus, the Board finds that the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it.  The evidence does not indicate that the Veteran's left knee disorder was incurred in, aggravated during, or is otherwise related to his military service.  The evidence also does not indicate that the Veteran's left knee disorder was caused or aggravated by a service-connected disability.  For these reasons, the Board finds that the evidence is not new and material.


C.  Cervical Spine 

The Veteran's claim of service connection for a cervical spine disorder was denied in a March 1999 rating decision.  The RO found that the Veteran's cervical spine disorder was not incurred in service, did not manifest to a compensable degree within one year following military discharge, and was unrelated to his service-connected shortening of the right leg and lumbar spine disability.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year. Therefore, the March 1999 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the March 1999 rating decision, the Veteran's service treatment records were unremarkable for any complaints, treatment, or diagnoses related to his cervical spine.  

After service, a September 1970 VA examination was normal except for residuals of the gunshot wound to the right thigh.  During a December 1998 VA examination, the Veteran stated that he did not recall having any injury to his neck during service.  He stated that he first began having neck trouble five years prior when he awoke with stiffness.  X-rays of the cervical spine showed extensive degenerative disc disease with nerve root foraminal narrowing.  The examiner indicated that he could not attribute the cervical spine condition to the Veteran's history of shortening of the right leg.  

The evidence received since the May 2001 rating decision includes records from the Social Security Administration (SSA) that show that the Veteran was involved in a motor vehicle accident in November 1997.  He reported that he was seen in the emergency room where multiple x-rays were taken of his cervical spine and both knees.  He stated that the x-rays were initially interpreted as normal; however, a physician later telephoned him and told him that he might have a small fracture of the left knee.  The physician noted that there were no abnormalities of the cervical spine shown on x-ray except degenerative changes and foraminal spurring.  A January 1998 private treatment record noted that the Veteran was hit on the driver's side and went forward and hit the windshield.  He reported that his only pain he had was with right rotation of the neck and that he had a "crunching sound" with bilateral rotation.  The Veteran was prescribed physical therapy.  

The records otherwise show that the Veteran continued to complain of neck problems; however, the evidence does not show any relationship between a cervical spine disorder and his military service, including his service-connected lumbar spine disability and shortening of the right leg.  Thus, the Board finds that the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it.  The evidence does not indicate that the Veteran's cervical spine disorder was incurred in service or that it is otherwise related to his military service.  The evidence also does not indicate that the Veteran's cervical spine disorder was caused or aggravated by a service-connected disability.  For these reasons, the Board finds that the evidence is not new and material.


D.  Hypertension

In July 2000, the Board denied the Veteran's claim of service connection for hypertension, finding that the weight of the evidence did not indicate that there was a relationship between his hypertension and military service.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the July 2000 Board decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

At the time of the July 2000 decision, the Veteran's service treatment records were negative for any complaint, treatment, or diagnosis related to hypertension.  The records showed that hypertension was diagnosed after service in the 1980s.  A December 1999 VA examiner opined that the medication the Veteran took for his service-connected disabilities did not cause or contribute to his hypertension.  

The evidence received after the July 2000 Board decision includes the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence indicates a possible relationship between the Veteran's hypertension and his military service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arteriosclerosis and organic heart disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis and organic heart disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that he has ischemic heart disease and irregular heartbeats resulting from herbicide exposure during his military service.  The Board notes that the Veteran served in Vietnam during the Vietnam era and that it is presumed that he was exposed to herbicide agents, including Agent Orange.  His service treatment records are negative for any complaints, treatment, or diagnoses related to the heart.

After service, a March 1997 VA treatment record indicates that the Veteran underwent an exercise tolerance test and exhibited no symptoms suggestive ischemia.  An electrography (ECG) was also negative for ischemia.  In January 1999, the Veteran underwent Holter monitor testing after experiencing palpitations.  There were no supraventricular tachyarrhythmias, no bradyarrhythmias, and no sinus pauses.  No diagnostic ST segment shifts were observed.  A patient diary was submitted with uninterpretable complaints.  

In June 2001, the Veteran complained of having skipped heartbeats almost nightly.  He denied shortness of breath or paroxysmal nocturnal dyspnea.  He stated that he occasionally had chest pain after waking up in the morning, but not during the day.  It was noted that a February 2001 thallium stress test was clinically negative for stress-induced ischemia, that an adenosine ECG was negative for myocardial ischemia, and that scintigraphy was negative for ischemia and infarct.  No diagnosis was given; occasional palpitations were noted.  

A July 2002 VA treatment record indicates that the Veteran felt that the chest pain he had when waking up felt more like gastroesophageal reflux disease (GERD).  He also stated that he had skipped heartbeats in the past and that they had resolved.  

A July 2006 ECG noted that the Veteran had a sinus rhythm with occasional premature ventricular complexes, i.e., a ventricular arrhythmia, and that the ECG was otherwise normal.  It was also noted, however, that the ECG was unconfirmed.  A January 2011 ECG indicated that the Veteran had normal sinus rhythm.  It was also noted that there was left axis deviation and that the ECG was considered abnormal; however, no diagnosis was given.  A September 2013 ECG indicated that the Veteran had normal sinus rhythm.  Left axis deviation was noted along with nonspecific ST abnormality.  No diagnosis was given.  

A September 2014 VA treatment record indicates that the Veteran reported that he was doing well overall.  It was noted that he had cancelled an appointment for a Holter monitor and stated that he was not having any further palpitations.  

As noted above, ischemic heart disease is a condition associated with herbicide exposure and, if manifested to a compensable degree, is presumed to have been incurred during service.  See 38 C.F.R. § 3.307, 3.309.  Here, however, the evidence does not indicate that the Veteran has a diagnosis of ischemic heart disease.  A necessary element for establishing a claim of entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent a diagnosis of ischemic heart disease, service connection is not warranted.

Regarding the Veteran's complaints of irregular heartbeats and heart palpitations, no chronic disability has been shown.  The Board acknowledges that the Veteran had abnormal ECGs; however, these results have not been attributed to a clinical diagnosis.  Test results, in and of themselves, are not disabilities.  The term "disability, used for VA purposes, refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there is no evidence of record that suggests that the Veteran's heart palpitations caused any impairment of earning capacity.  Thus, there is no basis for granting service connection.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims for service connection for ischemic heart disease and irregular heartbeats/ palpitations must be denied.


ORDER

New and material evidence having been submitted, the claim of service connection for a right knee disorder is reopened.

As new and material evidence has not been received, the application to reopen the claim of service connection for a left knee disorder is denied.

As new and material evidence has not been received, the application to reopen the claim of service connection for a cervical spine disorder is denied.

New and material evidence having been submitted, the claim of service connection for hypertension is reopened.

Service connection for ischemic heart disease is denied.

Service connection for irregular heartbeats/ palpitations is denied.


REMAND

The Veteran asserts that his right knee disorder and left hip disorder are related to his service-connected residuals of the gunshot wound to the right thigh, including shortening of the right leg.  The Board notes that the Veteran is service-connected for a right hip disability secondary to shortening of the right leg.  Therefore, the Board finds that a VA examination is also warranted to determine the nature and etiology of any right knee disorder and left hip disorder that may be present.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding hypertension, the Board finds that another VA examination is also needed to address whether the condition is related to herbicide exposure.  Furthermore, because the Veteran is claiming secondary service connection, the claim for service connection for macular hemorrhage of the right eye is inextricably intertwined with the claim for hypertension and should be considered together.

Regarding right ear hearing loss, the Board finds that a remand is needed to obtain additional treatment records.  A September 2015 VA record indicates that the Veteran went to an outside ear, nose, and throat (ENT) facility in Alabama on July 16, 2015.  The Board finds that an attempt should be made to obtain these records.  In addition, the record notes that audiograms are viewable in the Computerized Patient Records System (CPRS) under the tools menu; however, these audiograms have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA audiograms.  

The Board also finds that another VA examination addressing the Veteran's right ear hearing loss and tinnitus is needed.  A VA examination was conducted in March 2010; however, the results indicated that the Veteran did not have a hearing loss disability that met the requirements of 38 C.F.R. § 3.385.  Since then, there has been evidence of possible worsening.  In addition, the March 2010 VA examiner opined that the Veteran's hearing loss and tinnitus were not a result of his military noise exposure, noting that his hearing loss and tinnitus were treated as sudden by VA in February 2010 and that audiograms during service were normal with no complaints of tinnitus.  The Board notes, however, that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, a remand is necessary for another VA examination.  

Regarding the right shoulder disorder, the Veteran asserts that this condition was caused when he fell out of bed during a PTSD-related nightmare.  See January 2012 VA Form 9.  A VA examination was conducted in September 2011.  The examiner opined that there was no relationship between the right shoulder and the gunshot wound to the right thigh; however, he did not provide any rationale and did not address the Veteran's other contention that he sustained a right shoulder injury when he fell during a PTSD-related nightmare.  Therefore, another VA examination is needed.

Finally, with respect to the increased rating claims for the right hip, right ankle, and lumbar spine, the Board notes that the United States Court of Appeals for Veterans Claims recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that additional VA examinations are also needed to address these factors.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities, including the private ENT facility in Alabama where he sought treatment in July 2015.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including any outstanding audiograms located in CPRS.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder and left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his right knee disorder and left hip disorder were caused or aggravated by his service-connected residuals of a gunshot wound to the right thigh, including shortening of the right leg.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right knee disorder was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the residuals of a gunshot wound to the right thigh, including shortening of the right leg.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any left hip disorder was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the residuals of a gunshot wound to the right thigh, including shortening of the right leg.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the March 2010 VA examination report. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his right shoulder disorder was caused or aggravated by his service-connected residuals of a gunshot wound to the right thigh, including shortening of the right leg.  In addition, he has reported that he injured his right shoulder when he fell out of bed during a PTSD-related nightmare/flashback.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the right shoulder disorder was caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's residuals of a gunshot wound to the right thigh, including shortening of the right leg, and/or a fall he sustained during a PTSD-related nightmare.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After obtaining all identified and outstanding records, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service- connected lumbar spine, right hip, and right ankle disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine, right hip, and right ankle disabilities.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


